Case 4:19-cr-00265-SDJ-CAN Document 70 Filed 05/26/20 Page 1 of 4 PageID #: 303



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  UNITED STATES OF AMERICA,                        §
                                                   §
  v.                                               §      NO. 4:19-CR-00265-SDJ-CAN
                                                   §
  STEVEN MATHIS,                                   §
                                                   §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is the Expedited Motion to Revoke Detention Order and Request

 to be Placed on Pre-Trial Release (Dkt. 58) and the Motion to Reconsider Previous Motion to

 Revoke Detention Order and Request to be Placed on Pre-Trial Release (Dkt. 68) (collectively, the

 “Motions”). The Government filed responses to the Motions. See Dkts. 59, 69.

        Defendant is charged in an Indictment with Conspiracy to Possess with the Intent to

 Distribute Cocaine, in violation of 21 U.S.C. § 846. See Dkt. 10.

        Defendant was detained pending trial. See Dkt. 36. In the present Motions, Defendant

 presents that he has mild bibasilar atelectasis and shingles, and thus, argues that the threat of

 COVID-19 would pose a greater threat to him. See Dkt. 58 at 2; Dkt. 68 at 1. Defendant argues

 that he has a home to which he can safely be released with ankle monitoring. See id. at 8.

        “A detention hearing ‘may be reopened . . . if the judicial officer finds that information

 exists that was not known to the movant at the time of the hearing and that has a material bearing

 on the issue whether there are conditions of release that will reasonably assure the appearance of

 such person as required and the safety of any other person and the community.’” United States v.

 Mathes, 593 F. App'x 391, 392 (5th Cir. 2015) (citing 18 U.S.C. § 3142(f)(2)). In making a

 determination of whether there are conditions of release that will reasonably assure the appearance

 of a defendant and the safety of the community, the court shall consider “(1) the nature and
Case 4:19-cr-00265-SDJ-CAN Document 70 Filed 05/26/20 Page 2 of 4 PageID #: 304



 circumstances of the offense charged;” “(2) the weight of the evidence against the person:” “(3)

 the history and characteristics of the person;” and “(4) the nature and seriousness of the danger to

 any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

        Defendant has offered no new information or evidence that has a material bearing on the

 issue of whether there are conditions of release that will reasonably assure his appearance and the

 safety of any other person and the community. Importantly, Defendant has not demonstrated how

 general concerns related to COVID-19 apply specifically to his case; Defendant’s general concerns

 regarding COVID-19 apply to every prisoner. Defendant’s argument for release due to the inherent

 nature of detention, which applies to all prisoners, does not address either prong of the § 3142(f)(2)

 analysis, and fundamentally cannot be accomplished by the Court. See United States v. Munguia,

 No. 3:19-CR-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26, 2020) (denying reopening

 of issue of detention where the defendant’s argument would be an argument for releasing all

 detainees); see also United States v. Fitzgerald, Case No. 2:17-cr-00295-JCM-NJK, 2020 WL

 1433932, at *2 (D. Nev. Mar. 24, 2020) (“Defendant’s argument . . . applies equally to anyone in

 custody or, for that matter, at the halfway house or anywhere else in this community or any other.

 Defendant’s argument applies equally to every detainee in detention; however, the Court cannot

 release every detainee at risk of contracting COVID-19 because the Court would then be obligated

 to release every detainee. Therefore, the Court finds Defendant’s COVID-19 argument

 unpersuasive.”).

        In considering pre-trial detention, courts shall consider the “history and characteristics of

 the person.” 18 U.S.C. § 3142(g)(3). This factor includes an assessment of an individual’s “family

 ties” and, more pertinent to the present issue, an individual’s “physical and mental condition.” See




                                                   2
Case 4:19-cr-00265-SDJ-CAN Document 70 Filed 05/26/20 Page 3 of 4 PageID #: 305



 id. Defendant cites his mild bibasilar atelectasis and shingles but does not explain how his reported

 conditions put him specifically at risk in Fannin County Jail.

        The Court has previously considered the issues presented by COVID-19 generally as to all

 detainees. See United States v. Ayala-Calderon, No. 4:19-cr-276, 2020 WL 1812587, at *2–4 (E.D.

 Tex. Apr. 8, 2020) (citing the ongoing response to the COVID-19 pandemic in the Eastern District,

 the state of correctional facilities, and the developing case law concerning the issue of pretrial

 release for COVID-19 related reasons). To the Court’s best knowledge, as of May 25, 2020, in

 Fannin County Jail there are three inmates with active positive test confirmation, ninety-six

 inmates are quarantined/isolated, but not active, and there have been zero confirmed deaths related

 to COVID-19. See https://www.tcjs.state.tx.us/wp-content/uploads/2020/05/TCJS_COVID_

 Report.pdf.

        Defendant has not presented any countervailing argument or evidence that adequate

 precautions are not being taken in Fannin County Jail. Moreover, Defendant has not presented

 convincing argument that Defendant’s potential exposure to COVID-19 would be meaningfully

 limited upon release from detention. Thus, considering the information before the Court,

 Defendant has not demonstrated that concerns related to COVID-19 raise new issues regarding his

 physical and mental condition. As such, Defendant has failed to meet his burden to demonstrate

 that the Court should reconsider the finding of detention.

        For the reasons set forth herein, it is ORDERED that the Expedited Motion to Revoke

 Detention Order and Request to be Placed on Pre-Trial Release (Dkt. 58) is DENIED.

        Additionally, it is ORDERED that the Motion to Reconsider Previous Motion to Revoke

 Detention Order and Request to be Placed on Pre-Trial Release (Dkt. 68) is DENIED.




                                                  3
Case 4:19-cr-00265-SDJ-CAN Document 70 Filed 05/26/20 Page 4 of 4 PageID #: 306




       So ORDERED and SIGNED this 26th day of May, 2020.




                                     ____________________________________
                                     KIMBERLY C. PRIEST JOHNSON
                                     UNITED STATES MAGISTRATE JUDGE




                                        4
